Case: 22-50650     Document: 00516541664         Page: 1     Date Filed: 11/10/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-50650
                                Summary Calendar                            FILED
                                                                    November 10, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Pabeel Narvaez-Gomez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:22-CR-273-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Pabeel Narvaez-Gomez appeals his conviction and sentence for illegal
   reentry after removal, in violation of 8 U.S.C. § 1326(a) and (b)(1). Narvaez-
   Gomez contends that § 1326(b) is unconstitutional because it permits a
   sentence above the otherwise-applicable statutory maximum based on facts


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50650     Document: 00516541664          Page: 2   Date Filed: 11/10/2022




                                   No. 22-50650


   that were neither alleged in the indictment nor found by a jury beyond a
   reasonable doubt.    He acknowledges that this issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). He nevertheless seeks to
   preserve the issue for further review and has filed an unopposed motion for
   summary disposition.     Because summary disposition is appropriate, see
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969),
   Narvaez-Gomez’s motion is GRANTED, and the district court’s judgment
   is AFFIRMED.




                                        2